Citation Nr: 1817931	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-28 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess of 10 percent for low back strain.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985 with additional service in the Army Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a June 2016 videoconference hearing.  At his hearing, the Veteran waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2017).  The Board remanded this case in June 2016.

In a September 2009 correspondence, the Veteran indicated that he wished to add his father as his fiduciary.  The Board previously referred this issue in a September 2016 Board decision.  The Board does not have jurisdiction over this issue and it is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of entitlement to an increased rating for low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder, to include PTSD, is causally related to, or aggravated by, an event, injury, or disease in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

At the outset, the Board notes that it is not in dispute that the Veteran currently has a psychiatric disorder.  What must be resolved is whether his current disability is etiologically related to service.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.

The Board observes that the record is varied as to whether the Veteran has a confirmed diagnosis of PTSD.  Post-service treatment records note a diagnosis of PTSD since October 2004.  However, most recently, a December 2016 VA examiner stated that the Veteran does not have a diagnosis of PTSD because there is no confirmed history of exposure to actual or threatened death, serious injury, or sexual violence.  The December 2016 VA examiner also indicated that the Veteran's treatment providers have, inaccurately, continued to refer to a diagnosis of PTSD based on the Veteran's claimed traumas, without clarification of his military history.

Nevertheless, despite inconsistencies in the record regarding whether the Veteran has a confirmed PTSD diagnosis, service connection for PTSD is not warranted.  

Notably, inconsistencies in the Veteran's stressor statements were recorded by the December 2016 VA examiner, and the Board finds that such inconsistencies weigh against the credibility of the reported in-service stressors.  The Veteran contends that his psychiatric disorder is related to his membership in an elite group of sharpshooters from around the country in 1974.  However, the Veteran would have been eight years old at the time that his alleged basic training occurred.  The Veteran has also claimed that he "cleaned up the mess in Saigon," and was in Vietnam for six or seven months.  See also June 2016 Board Hearing Transcript.  Again, however, the Veteran would have been fifteen years old at the time of his alleged period of service, as noted by the examiner.  Lastly, throughout the appeal period, the Veteran has claimed that, as a member of "black ops," he was responsible for transporting briefcases with active bombs to headquarters while he was handcuffed to them.  See also June 2006 Statement in Support of Claim for Service Connection for PTSD; June 2016 Board Hearing Transcript.  However, as noted by the examiner, there is no evidence of the Veteran having the specialized training, preparation, or knowledge to indicate that he was a member of such a classified group, nor any evidence of the alleged missions in his military personnel file.  Most importantly, however, is that none of the Veteran's claimed stressors can be verified.  See November 2015 PTSD Verification Review.  As such, the Board finds that service connection for PTSD is not warranted.

In making its determination, the Board has also considered whether service connection is warranted for any other psychiatric disorder.  The Veteran has been diagnosed with generalized anxiety disorder, depression, and amphetamine dependence.  A review of the record supports a finding that the Veteran's psychiatric disorder is not related to his military service.

The Veteran contends that his psychiatric disorder began in-service; however, the record is silent for any diagnosis or treatment of a psychiatric disorder while in service, and the December 2016 VA examiner found that there was no diagnosis of any mental disorder that was etiologically related to in-service-stressors.  Rather, the examiner pointed to mental symptoms starting long after service. Indeed, the earliest report of psychiatric symptoms is in the mid-to late 1990s, almost 10 years after separation from service.  See January 2001 Dr. D.V. Psychiatric Evaluation (diagnosed with depression); December 2016 VA Examination (Veteran reported mental symptoms in mid-late 1990s).  While not dispositive, the lapse of time between separation from active service and the earliest documentation of a claimed disability is a factor that weighs against the Veteran's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the Veteran has continuously attributed his psychiatric symptoms to other life events not related to military service.  At the time of his January 2001 psychiatric evaluation, the Veteran reported that he had anxiety regarding his possible unemployment, finances, relationship with his wife, and his son's homosexuality.  In addition, during the December 2016 VA examination, the Veteran's wife attributed his psychiatric symptoms to a workman's compensation injury, the passing away of his father-in-law, and his own drug abuse as well as that of several family members. 

Notably, while the Veteran is competent to describe the current manifestations of his acquired psychiatric disorder and to describe his in-service symptoms, the Board accords such statements regarding the etiology of such disorder little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of an acquired psychiatric disorder requires the administration and interpretation of specialized psychiatric testing and evaluation.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C. §5107.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.


REMAND

In this case, the December 2016 VA examination report of record reflects a positive indication of flare-ups for the low back strain.  However, the report does not contain any information regarding the frequency, severity and duration of such flare-ups, as well as certain types of functional impairment resulting therefrom.  In addition, no estimation was provided regarding loss of range of motion during flare-ups.  Rather, the examiner noted that such an opinion would amount to mere speculation.  In light of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), which held that VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment," a more detailed VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).

2.  Afford the Veteran a VA orthopedic examination to assess the severity of his low back strain.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire format must be addressed.

The examiner should report all signs and symptoms necessary for rating the Veteran's spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, where possible.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  

If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.  All conclusions reached by the examiner should be thoroughly explained.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


